


Exhibit 10.32.3

 

FORM OF EMPLOYEE STOCK APPRECIATION RIGHT AGREEMENT

 

THE MACERICH COMPANY
EMPLOYEE STOCK APPRECIATION RIGHT AGREEMENT
2003 EQUITY INCENTIVE PLAN

 

Grantee:

                                          

 

Award Date:

                                          

 

Base Price per Share(1):

                                          

 

Number of Shares(1):

                                          

 

Expiration Date(2):

                                          

 

Vesting Schedule(1),(2):

100% of the shares on the [third] anniversary of the Award Date

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership
(the “Operating Partnership”), and is granted pursuant to and subject to The
Macerich Company 2003 Equity Incentive Plan, as amended (the “Plan”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned by the Plan.

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the Grantee with
reference to services rendered and to be rendered to the Company, effective as
of the Award Date, a Stock Appreciation Right upon the terms and conditions set
forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered prior to
exercise by the Grantee and the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties agree as follows:

 


1.     EXERCISABILITY OF STOCK APPRECIATION RIGHT.  THE STOCK APPRECIATION RIGHT
SHALL VEST AND BECOME EXERCISABLE DURING ITS TERM FOR THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK OF THE CORPORATION SUBJECT TO THE STOCK APPRECIATION
RIGHT IN ACCORDANCE WITH THE VESTING SCHEDULE AS SET FORTH ABOVE AND SUBJECT TO
THE APPLICABLE PROVISIONS OF THE PLAN AND THIS AGREEMENT.  THE STOCK
APPRECIATION RIGHT MAY BE EXERCISED ONLY TO THE EXTENT THE STOCK APPRECIATION
RIGHT IS EXERCISABLE AND VESTED, AND, SUBJECT TO SECTION 1.8 OF THE PLAN, DURING
THE GRANTEE’S LIFETIME, ONLY BY THE GRANTEE.  IN NO EVENT MAY THE GRANTEE
EXERCISE THE STOCK APPRECIATION RIGHT AFTER THE EXPIRATION DATE AS PROVIDED
ABOVE.

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan.

 

(2) Subject to early termination if the Grantee’s employment terminates or in
certain other circumstances.  See Sections 4 through 9 of this Agreement and
Sections 1.6, 2.6, 6.2, 6.3 and 6.4 of the Plan for exceptions and additional
details regarding possible adjustments, acceleration of vesting and/or early
termination of the Stock Appreciation Right.

 

--------------------------------------------------------------------------------


 


(A)   CUMULATIVE EXERCISABILITY.  TO THE EXTENT THE GRANTEE DOES NOT AT THE TIME
OF A PARTICULAR EXERCISE RECEIVE ALL THE SHARES THAT THE GRANTEE MAY THEN
RECEIVE UPON EXERCISE, THE GRANTEE HAS THE RIGHT CUMULATIVELY THEREAFTER TO
RECEIVE ANY OF SUCH SHARES NOT SO RECEIVED UNTIL THE STOCK APPRECIATION RIGHT
TERMINATES OR EXPIRES.


 


(B)   NO FRACTIONAL SHARES; MINIMUM EXERCISE.  FRACTIONAL SHARE INTERESTS SHALL
BE DISREGARDED, BUT MAY BE CUMULATED.  NO FEWER THAN 100 SHARES MAY BE RECEIVED
AT ANY ONE TIME, UNLESS THE NUMBER RECEIVED IS THE TOTAL NUMBER AT THE TIME
EXERCISABLE UNDER THE STOCK APPRECIATION RIGHT.


 


2.     EXERCISE AND PAYMENT OF STOCK APPRECIATION RIGHT.


 


(A)   EXERCISE PROCEDURES.  TO THE EXTENT VESTED AND EXERCISABLE, THE STOCK
APPRECIATION RIGHT MAY BE EXERCISED BY THE DELIVERY TO THE CORPORATION OF A
WRITTEN EXERCISE NOTICE STATING THE NUMBER OF SHARES TO BE EXERCISED PURSUANT TO
THE STOCK APPRECIATION RIGHT ACCOMPANIED BY PAYMENT OR PROVISION FOR ANY
APPLICABLE EMPLOYMENT OR OTHER TAXES OR WITHHOLDING FOR TAXES THEREON.  SUBJECT
TO SECTION 6.4 OF THE PLAN, THE STOCK APPRECIATION RIGHT SHALL BE DEEMED TO BE
EXERCISED UPON RECEIPT AND APPROVAL BY THE CORPORATION OF SUCH WRITTEN EXERCISE
NOTICE ACCOMPANIED BY ANY PAYMENT OR PROVISION FOR PAYMENT SO REQUIRED.


 


(B)   PAYMENT PROCEDURES.  UPON EXERCISE OF A STOCK APPRECIATION RIGHT, THE
GRANTEE SHALL BE ENTITLED TO RECEIVE PAYMENT OF AN AMOUNT DETERMINED BY
MULTIPLYING:


 


(I)    THE DIFFERENCE OBTAINED BY SUBTRACTING THE BASE PRICE SET FORTH ABOVE
FROM THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE OF EXERCISE OF
THE STOCK APPRECIATION RIGHT, BY


 


(II)   THE NUMBER OF SHARES WITH RESPECT TO WHICH THE STOCK APPRECIATION RIGHT
SHALL HAVE BEEN EXERCISED.


 


PAYMENT SHALL BE MADE BY THE CORPORATION OF THE AMOUNT DETERMINED ABOVE SOLELY
IN SHARES OF COMMON STOCK (VALUED AT THEIR FAIR MARKET VALUE ON THE DATE OF
EXERCISE OF THE STOCK APPRECIATION RIGHT).


 


3.     CONTINUANCE OF EMPLOYMENT REQUIRED.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5, THE VESTING SCHEDULE REQUIRES CONTINUED SERVICE THROUGH EACH
APPLICABLE VESTING DATE AS A CONDITION TO THE VESTING OF THE APPLICABLE
INSTALLMENT AND RIGHTS AND BENEFITS UNDER THIS AGREEMENT.  PARTIAL SERVICE, EVEN
IF SUBSTANTIAL, DURING ANY VESTING PERIOD WILL NOT ENTITLE THE GRANTEE TO ANY
PROPORTIONATE VESTING OR AVOID OR MITIGATE A TERMINATION OF RIGHTS AND BENEFITS
UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT OR SERVICE AS PROVIDED IN
SECTION 4 OR 7 BELOW OR UNDER THE PLAN.


 


4.     EFFECT OF TERMINATION OF EMPLOYMENT ON EXERCISE PERIOD.  IF THE GRANTEE’S
EMPLOYMENT BY EITHER THE CORPORATION OR ANY SUBSIDIARY TERMINATES, THE STOCK
APPRECIATION RIGHT AND ALL OTHER RIGHTS AND BENEFITS UNDER THIS AGREEMENT
TERMINATE,

 

2

--------------------------------------------------------------------------------


 


EXCEPT THAT THE GRANTEE MAY, AT ANY TIME WITHIN THE APPLICABLE PERIOD BELOW
AFTER THE SEVERANCE DATE, EXERCISE THE STOCK APPRECIATION RIGHT TO THE EXTENT
THE STOCK APPRECIATION RIGHT WAS EXERCISABLE ON THE SEVERANCE DATE AND HAS NOT
OTHERWISE EXPIRED OR TERMINATED:


 


(A)   IF THE GRANTEE’S EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN TOTAL
DISABILITY OR DEATH, RETIREMENT OR FOR CAUSE, THE GRANTEE SHALL HAVE THREE
MONTHS AFTER THE SEVERANCE DATE TO EXERCISE THE STOCK APPRECIATION RIGHT TO THE
EXTENT THE STOCK APPRECIATION RIGHT WAS EXERCISABLE ON THE SEVERANCE DATE.


 


(B)   IF THE GRANTEE’S EMPLOYMENT TERMINATES AS A RESULT OF TOTAL DISABILITY OR
DEATH, THE GRANTEE (OR THE GRANTEE’S PERSONAL REPRESENTATIVE OR BENEFICIARY, AS
THE CASE MAY BE) SHALL HAVE 12 MONTHS AFTER THE SEVERANCE DATE TO EXERCISE THE
STOCK APPRECIATION RIGHT TO THE EXTENT THE STOCK APPRECIATION RIGHT WAS
EXERCISABLE ON THE SEVERANCE DATE.


 


(C)   IF THE GRANTEE’S EMPLOYMENT TERMINATES AS A RESULT OF RETIREMENT, THE
GRANTEE (OR THE GRANTEE’S PERSONAL REPRESENTATIVE OR BENEFICIARY, AS THE CASE
MAY BE) SHALL HAVE 12 MONTHS AFTER THE SEVERANCE DATE TO EXERCISE THE STOCK
APPRECIATION RIGHT TO THE EXTENT THE STOCK APPRECIATION RIGHT WAS EXERCISABLE ON
THE SEVERANCE DATE.


 


(D)   IF THE GRANTEE’S EMPLOYMENT TERMINATES FOR CAUSE, THE STOCK APPRECIATION
RIGHT SHALL TERMINATE AS OF THE SEVERANCE DATE.


 


5.     QUALIFIED TERMINATION UPON OR FOLLOWING CHANGE IN CONTROL EVENT.


 

[Subject to Section 18,] If the Grantee upon or not later than 12 months
following a Change in Control Event has a Qualified Termination (as defined in
Section 6.2(c) of the Plan) or terminates his or her employment for Good Reason,
then any portion of the Stock Appreciation Right that has not previously vested
shall thereupon vest, subject to the provisions of Sections 6.2(a), 6.2(e), 6.4
and 6.5 of the Plan and Sections 6, 7 and 9 of this Agreement.  As used in this
Agreement, the term “Good Reason” means a termination of employment by the
Grantee for any one or more of the following reasons, to the extent not remedied
by the Company within a reasonable period of time after receipt by the Company
of written notice from the Grantee specifying in reasonable detail such
occurrence, without the Grantee’s written consent thereto: (1) an adverse and
significant change in the Grantee’s position, duties, responsibilities or status
with the Company;  (2) a change in the Grantee’s principal office location to a
location farther away from the Grantee’s home which is more than 30 miles from
the Grantee’s principal office; (3) the taking of any action by the Company to
eliminate benefit plans without providing substitutes therefor, to materially
reduce benefits thereunder or to substantially diminish the aggregate value of
the incentive awards or other fringe benefits; provided that if neither a
surviving entity nor its parent following a Change in Control Event is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed Good Reason if benefits of comparable value using recognized valuation
methodology are substituted therefor; and provided further that a reduction or
elimination in the aggregate of not more than

 

3

--------------------------------------------------------------------------------


 

10% in aggregate benefits in connection with across the board reductions or
modifications affecting persons similarly situated of comparable rank in the
Company or a combined organization shall not constitute Good Reason; (4) any
reduction in the Grantee’s Base Salary; or (5) any material breach by the
Company of any written employment or management continuity agreement with the
Grantee.  For purposes of the definition of “Good Reason,” the term “Base
Salary” means the annual base rate of compensation payable as salary to the
Grantee by the Company as of the Grantee’s date of termination, before
deductions or voluntary deferrals authorized by the Grantee or required by law
to be withheld from the Grantee by the Company, and salary excludes all other
extra pay such as overtime, pensions, severance payments, bonuses, stock
incentives, living or other allowances, and other benefits and perquisites.

 


6.     ADJUSTMENTS UPON SPECIFIED EVENTS.  AS PROVIDED IN SECTION 6.2 OF THE
PLAN, UPON THE OCCURRENCE OF CERTAIN EVENTS RELATING TO OR AFFECTING THE
CORPORATION’S STOCK CONTEMPLATED BY SECTION 6.2 OF THE PLAN, THE COMMITTEE
SHALL, IN SUCH MANNER, TO SUCH EXTENT (IF ANY) AND AT SUCH TIMES AS IT DEEMS
APPROPRIATE AND EQUITABLE IN THE CIRCUMSTANCES, MAKE ADJUSTMENTS IN THE NUMBER,
AMOUNT AND TYPE OF SHARES (OR OTHER SECURITIES OR PROPERTY) SUBJECT TO THE STOCK
APPRECIATION RIGHT, THE BASE PRICE AND THE SECURITIES DELIVERABLE UPON EXERCISE
OF THE STOCK APPRECIATION RIGHT (OR ANY COMBINATION THEREOF) OR PROVIDE FOR A
CASH PAYMENT OR THE ASSUMPTION, SUBSTITUTION OR EXCHANGE OF THE STOCK
APPRECIATION RIGHT OR THE SHARES OR OTHER SECURITIES SUBJECT TO THE STOCK
APPRECIATION RIGHT, BASED UPON THE DISTRIBUTION OR CONSIDERATION PAYABLE TO
STOCKHOLDERS GENERALLY.  ALL RIGHTS OF THE GRANTEE HEREUNDER ARE SUBJECT TO SUCH
ADJUSTMENTS AND OTHER PROVISIONS OF THE PLAN.


 


7.     POSSIBLE EARLY TERMINATION OF AWARD.  AS PERMITTED BY SECTION 6.2(B) OF
THE PLAN, AND WITHOUT LIMITING THE AUTHORITY OF THE COMMITTEE UNDER OTHER
PROVISIONS OF SECTION 6.2 OF THE PLAN OR SECTION 5 OF THIS AGREEMENT, THE
COMMITTEE RETAINS THE RIGHT TO TERMINATE THE STOCK APPRECIATION RIGHT, TO THE
EXTENT IT HAS NOT VESTED, UPON A DISSOLUTION OF THE CORPORATION OR A
REORGANIZATION EVENT OR TRANSACTION IN WHICH THE CORPORATION DOES NOT SURVIVE
(OR DOES NOT SURVIVE AS A PUBLIC COMPANY IN RESPECT OF ITS OUTSTANDING COMMON
STOCK).  THIS SECTION 7 IS NOT INTENDED TO PREVENT FUTURE VESTING (INCLUDING
PROVISION FOR FUTURE VESTING) IF THE STOCK APPRECIATION RIGHT (OR A SUBSTITUTED
AWARD) REMAINS OUTSTANDING FOLLOWING A CHANGE IN CONTROL EVENT.


 


8.     CHANGE IN SUBSIDIARY’S STATUS; LEAVES OF ABSENCE.  IF THE GRANTEE IS
EMPLOYED ONLY BY AN ENTITY THAT CEASES TO BE A SUBSIDIARY, THIS EVENT IS DEEMED
FOR PURPOSES OF THIS AGREEMENT TO BE A TERMINATION OF THE GRANTEE’S EMPLOYMENT
BY THE COMPANY OTHER THAN A TERMINATION FOR CAUSE, TOTAL DISABILITY, RETIREMENT
OR DEATH OF THE GRANTEE.  ABSENCE FROM WORK CAUSED BY MILITARY SERVICE,
AUTHORIZED SICK LEAVE OR OTHER LEAVE APPROVED IN WRITING BY THE COMPANY OR THE
COMMITTEE SHALL NOT BE CONSIDERED A TERMINATION OF EMPLOYMENT BY THE COMPANY FOR
PURPOSES OF SECTION 4 ONLY IF REEMPLOYMENT UPON THE EXPIRATION OF SUCH LEAVE IS
REQUIRED BY CONTRACT OR LAW, OR SUCH LEAVE IS FOR A PERIOD OF NOT MORE THAN 90
DAYS.

 

4

--------------------------------------------------------------------------------


 


9.     LIMITATIONS ON ACCELERATION AND REDUCTION IN BENEFITS IN EVENT OF TAX
LIMITATIONS.


 


(A)   LIMITATION ON ACCELERATION.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
[(EXCEPT AS OTHERWISE PROVIDED IN SECTION 18 HEREOF)] OR IN THE PLAN OR ANY
OTHER AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL THE VESTING OF THE STOCK
APPRECIATION RIGHT BE ACCELERATED PURSUANT TO SECTION 6.3 OF THE PLAN OR
SECTION 6 HEREOF TO THE EXTENT THAT THE COMPANY WOULD BE DENIED A FEDERAL INCOME
TAX DEDUCTION FOR SUCH VESTING BECAUSE OF SECTION 280G OF THE CODE AND, IN SUCH
CIRCUMSTANCES, THE STOCK APPRECIATION RIGHT WILL CONTINUE TO VEST IN ACCORDANCE
WITH AND SUBJECT TO THE OTHER PROVISIONS HEREOF.


 


(B)   REDUCTION IN BENEFITS.  IF THE GRANTEE WOULD BE ENTITLED TO BENEFITS,
PAYMENTS OR COVERAGE HEREUNDER AND UNDER ANY OTHER PLAN, PROGRAM OR AGREEMENT
THAT WOULD CONSTITUTE “PARACHUTE PAYMENTS,” THEN, NOTWITHSTANDING ANY OTHER
PROVISION HEREOF, SUCH “PARACHUTE PAYMENTS” SHALL BE REDUCED OR MODIFIED IN SUCH
MANNER, IF ANY, AS MAY BE SPECIFIED IN [THE MCA REFERENCED IN SECTION 18 HEREOF,
IN WHICH CASE THE PROVISIONS OF SECTION 9(A) HEREOF SHALL NOT APPLY, AND, TO THE
EXTENT PERMITTED BY THE MCA, IN] ANY OTHER THEN-EXISTING AGREEMENT BETWEEN THE
COMPANY AND THE GRANTEE (OTHER THAN ANY STOCK OPTION AGREEMENT, STOCK
APPRECIATION RIGHT AGREEMENT OR RESTRICTED STOCK AWARD AGREEMENT UNDER THE
PLAN).  IF AFTER THE APPLICATION OF ANY “PARACHUTE PAYMENT” REDUCTION PROVISIONS
IN ANY SUCH OTHER AGREEMENT THE PROVISIONS OF SECTION 9(A) HEREOF CONTINUE TO
APPLY TO THE VESTING OF THE STOCK APPRECIATION RIGHT HEREUNDER, THEN THE GRANTEE
MAY DESIGNATE BY WRITTEN NOTICE TO THE SECRETARY OF THE CORPORATION THE ORDER IN
WHICH “PARACHUTE PAYMENTS” UNDER THIS EMPLOYEE STOCK APPRECIATION RIGHT
AGREEMENT AND ANY OTHER STOCK APPRECIATION RIGHT AGREEMENTS, STOCK OPTION
AGREEMENTS AND RESTRICTED STOCK AWARD AGREEMENTS UNDER THE PLAN SHALL BE REDUCED
OR MODIFIED SO THAT THE COMPANY IS NOT DENIED FEDERAL INCOME TAX DEDUCTIONS FOR
ANY “PARACHUTE PAYMENTS” BECAUSE OF SECTION 280G OF THE CODE.


 


(C)   DETERMINATION OF LIMITATIONS.  THE TERM “PARACHUTE PAYMENTS” SHALL HAVE
THE MEANING SET FORTH IN AND BE DETERMINED IN ACCORDANCE WITH SECTION 280G OF
THE CODE AND REGULATIONS ISSUED THEREUNDER.  ALL DETERMINATIONS REQUIRED BY THIS
SECTION 9, INCLUDING WITHOUT LIMITATION THE DETERMINATION OF WHETHER ANY
BENEFIT, PAYMENT OR COVERAGE WOULD CONSTITUTE A PARACHUTE PAYMENT, THE
CALCULATION OF THE VALUE OF ANY PARACHUTE PAYMENT AND THE DETERMINATION OF THE
EXTENT TO WHICH ANY PARACHUTE PAYMENT WOULD BE NONDEDUCTIBLE FOR FEDERAL INCOME
TAX PURPOSES BECAUSE OF SECTION 280G OF THE CODE, SHALL BE MADE BY AN
INDEPENDENT ACCOUNTING FIRM (OTHER THAN THE CORPORATION’S OUTSIDE AUDITING FIRM)
HAVING NATIONALLY RECOGNIZED EXPERTISE IN SUCH MATTERS SELECTED BY THE
COMMITTEE.  ANY SUCH DETERMINATION BY SUCH ACCOUNTING FIRM SHALL BE BINDING ON
THE CORPORATION, ITS SUBSIDIARIES AND THE GRANTEE.


 


10.   LIMITATION ON EXERCISE OF STOCK APPRECIATION RIGHT.  THE GRANTEE WILL NOT
BE ENTITLED TO RECEIVE COMMON STOCK UPON EXERCISE OF THE STOCK APPRECIATION
RIGHT TO THE EXTENT THAT IT WILL CAUSE THE GRANTEE TO BENEFICIALLY OR
CONSTRUCTIVELY OWN

 

5

--------------------------------------------------------------------------------


 


EQUITY SHARES IN EXCESS OF THE OWNERSHIP LIMIT.  IF THE GRANTEE EXERCISES ANY
PORTION OF THIS STOCK APPRECIATION RIGHT WHICH UPON DELIVERY OF THE COMMON STOCK
WOULD CAUSE THE GRANTEE TO BENEFICIALLY OR CONSTRUCTIVELY OWN EQUITY SHARES IN
EXCESS OF THE OWNERSHIP LIMIT, THE CORPORATION HAS THE RIGHT TO DELIVER TO THE
GRANTEE, IN LIEU OF COMMON STOCK, A CHECK OR CASH IN THE AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE COMMON STOCK OTHERWISE DELIVERABLE ON THE DATE OF
EXERCISE (MINUS ANY AMOUNTS WITHHELD PURSUANT TO SECTION 6.5 OF THE PLAN).


 


11.   GRANTEE NOT A STOCKHOLDER.  NEITHER THE GRANTEE NOR ANY OTHER PERSON
ENTITLED TO EXERCISE THE STOCK APPRECIATION RIGHT SHALL HAVE ANY OF THE RIGHTS
OR PRIVILEGES OF A STOCKHOLDER OF THE CORPORATION AS TO ANY SHARES OF COMMON
STOCK UNTIL THE ISSUANCE AND DELIVERY TO HIM OR HER OF A CERTIFICATE EVIDENCING
THE SHARES REGISTERED IN HIS OR HER NAME.  NO ADJUSTMENT WILL BE MADE FOR
DIVIDENDS OR OTHER RIGHTS AS A STOCKHOLDER AS TO WHICH THE RECORD DATE IS PRIOR
TO SUCH DATE OF DELIVERY.


 


12.   NO GUARANTEE OF CONTINUED EMPLOYMENT.  NOTHING CONTAINED IN THIS AGREEMENT
OR THE PLAN CONSTITUTES AN EMPLOYMENT OR SERVICE COMMITMENT BY THE COMPANY,
AFFECTS THE GRANTEE’S STATUS AS AN EMPLOYEE AT WILL WHO IS SUBJECT TO
TERMINATION WITHOUT CAUSE, CONFERS UPON THE GRANTEE ANY RIGHT TO REMAIN EMPLOYED
BY THE COMPANY, INTERFERES IN ANY WAY WITH THE RIGHT OF THE COMPANY AT ANY TIME
TO TERMINATE SUCH EMPLOYMENT, OR AFFECTS THE RIGHT OF THE COMPANY TO INCREASE OR
DECREASE THE GRANTEE’S OTHER COMPENSATION OR BENEFITS.  NOTHING IN THIS
SECTION 12, HOWEVER, IS INTENDED TO ADVERSELY AFFECT ANY INDEPENDENT CONTRACTUAL
RIGHT OF THE GRANTEE WITHOUT HIS OR HER CONSENT THERETO.  EMPLOYMENT FOR ANY
PERIOD OF TIME (INCLUDING A SUBSTANTIAL PERIOD OF TIME) AFTER THE AWARD DATE
WILL NOT ENTITLE THE GRANTEE TO ANY PROPORTIONATE VESTING OR AVOID OR MITIGATE A
TERMINATION OF RIGHTS AND BENEFITS UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT
IF THE EXPRESS CONDITIONS TO VESTING PURSUANT TO SECTION 1 OR 6 HAVE NOT BEEN
SATISFIED.


 


13.   NON-TRANSFERABILITY OF STOCK APPRECIATION RIGHT.  THE STOCK APPRECIATION
RIGHT AND ANY OTHER RIGHTS OF THE GRANTEE UNDER THIS AGREEMENT OR THE PLAN ARE
NONTRANSFERABLE EXCEPT AS PROVIDED IN SECTION 1.8 OF THE PLAN.


 


14.   NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT SHALL
BE IN WRITING AND ADDRESSED TO THE CORPORATION AT ITS PRINCIPAL OFFICE LOCATED
AT 401 WILSHIRE BOULEVARD, SUITE 700, SANTA MONICA, CALIFORNIA 90401, TO THE
ATTENTION OF THE CORPORATE SECRETARY AND TO THE GRANTEE AT THE ADDRESS GIVEN
BENEATH THE GRANTEE’S SIGNATURE HERETO, OR AT SUCH OTHER ADDRESS AS EITHER PARTY
MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER.


 


15.   EFFECT OF AWARD AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF ANY SUCCESSOR OR SUCCESSORS OF THE CORPORATION, EXCEPT TO THE
EXTENT THE COMMITTEE DETERMINES OTHERWISE.


 


16.   ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN IS INCORPORATED HEREIN BY
REFERENCE.  [SUBJECT TO SECTION 18 BELOW,] THE PLAN AND THIS AGREEMENT
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE IN

 

6

--------------------------------------------------------------------------------


 


THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE
GRANTEE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED
ADVERSELY TO THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE
COMPANY AND THE GRANTEE.  THE CONSTRUCTIVE INTERPRETATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT AND THE STOCK APPRECIATION RIGHT SHALL BE GOVERNED
BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE
OF MARYLAND.


 


17.   PLAN.  THE STOCK APPRECIATION RIGHT AND ALL RIGHTS OF THE GRANTEE WITH
RESPECT THERETO ARE SUBJECT TO, AND THE GRANTEE AGREES TO BE BOUND BY, ALL OF
THE TERMS AND CONDITIONS OF THE PROVISIONS OF THE PLAN, INCORPORATED HEREIN BY
REFERENCE, TO THE EXTENT SUCH PROVISIONS ARE APPLICABLE TO AWARDS GRANTED TO
ELIGIBLE PERSONS.  THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN, WHICH
IS MADE A PART HEREOF BY THIS REFERENCE, AND AGREES TO BE BOUND BY THE TERMS
THEREOF.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN OTHER SECTIONS OF THIS
AGREEMENT, PROVISIONS OF THE PLAN THAT CONFER DISCRETIONARY AUTHORITY ON THE
COMMITTEE DO NOT (AND SHALL NOT BE DEEMED TO) CREATE ANY RIGHTS IN THE GRANTEE
UNLESS SUCH RIGHTS ARE EXPRESSLY SET FORTH HEREIN OR ARE OTHERWISE IN THE SOLE
DISCRETION OF THE COMMITTEE SPECIFICALLY SO CONFERRED BY APPROPRIATE ACTION OF
THE COMMITTEE UNDER THE PLAN AFTER THE DATE HEREOF.


 


18.   [OTHER AGREEMENTS.  IF ANY PROVISION OF THIS AGREEMENT IS INCONSISTENT
WITH ANY PROVISION OF THE MANAGEMENT CONTINUITY AGREEMENT BETWEEN THE
CORPORATION AND PARTICIPANT, AS IT MAY BE AMENDED FROM TIME-TO-TIME (THE “MCA”),
THE PROVISIONS OF THE MCA SHALL CONTROL AND SHALL BE DEEMED INCORPORATED HEREIN
BY REFERENCE.  FOR PURPOSES OF THE FOREGOING, THE STOCK APPRECIATION RIGHT SHALL
BE TREATED THE SAME AS AN OPTION UNDER THE MCA.]  [THIS PROVISION AND THE
LANGUAGE IN BRACKETS IN SECTIONS 5, 9(A), 9(B) AND 16 ARE TO BE INCLUDED ONLY IN
AGREEMENTS WITH GRANTEES SUBJECT TO THE MCA.  ]

 

7

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY,

 

THE MACERICH PARTNERSHIP, L.P.,

a Maryland corporation

 

a Delaware limited partnership

 

 

 

By:

 

 

By:

The Macerich Company

Its:

 

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

(Grantee’s Signature)

 

 

 

 

 

(City, State, Zip Code)

 

 

 

 

 

(Address)

 

 

 

8

--------------------------------------------------------------------------------
